DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 10-11 and 20-21 of U.S. Patent No. 10,892,515. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘515 patent anticipate the instant claims.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Allowable Subject Matter
Claims 1-10 would be allowed if the above double patenting rejection was overcome.
The following is a statement of reasons for the indication of allowable subject matter:  Instant independent claim 1 discloses an all solid state secondary battery including positive and negative electrode layers with a solid electrolyte layer there between, at least one of the aforementioned layers includes an inorganic solid electrolyte having conductivity as set forth in the claim with avg particle diameter 10 – 50,000 nm encompassing an ion conductive substance, the binder particles formed of the ion conductive substance and a polymer, the ion conductive substance coated with polymer having a mass ratio of 30 – 100% of the ion conductive substance.
A number of prior art references are considered pertinent to the aforementioned limitations of instant independent claim 1.  

Yoshida et al. (US 2014/0127579) discloses a solid electrolyte composition (Abstract, [0017], [0027]) having conductivity to Group I or II elements in the periodic table ([0020]-[0024]), binder particle ([0027]) encompassing an ion conductive substance (Abstract, [0017], [0027], P32/Table 1).  However, this composition does not include a polymer material as set forth in the claim on the ion conductive substance at the amounts as set forth in the claim.

Cheol et al. (KR 10-2013-0021209, see Machine Translation) discloses in Fig 1 a battery (Abstract) having a solid electrolyte and binder with polymer thereon (see disclosure within).  However, while this configuration includes binder with polymer 

Yokouchi et al. (US 2015/0255788) discloses a battery ([0002]) including a solid electrolyte including a binder material polymer including acrylic material disposed thereon ([0097], [0112]).  However, while this configuration includes binder with polymer thereon it does not disclose the explicit configuration of materials in the amounts as set forth in the instant independent claim.

Andelman et al. (US 2005/0079409) discloses in Figs 1-9, a battery ([0003]) including a solid electrolyte material ([0025]).  The solid electrolyte includes binder material formed of polymer materials including polyamides and polyacrylic acids ([0056]).  However, while this configuration includes binder with polymer thereon it does not disclose the explicit configuration of materials in the amounts as set forth in the instant independent claim.

However, as illustrated above, none of the aforementioned references disclose, alone or in combination, all of the aforementioned limitations of instant independent claim 1.  Therefore, instant independent claim 1 would be found allowable over the above cited references which are considered to be the closest prior art references of record if the aforementioned double patenting rejection was overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725